DETAILED ACTION
	This action is responsive to the following communications: the Application filed July 19, 2021, and Information Disclosure Statement filed on July 19, 2021.
	Claims 1-20 are pending. Claims 1, 7 and 11 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on July 05, 2017. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janjua et al. (US 2021/0118502) in view of LEE et al. (US 2021/0313397) further in view of  Mulaomanovic (US 2020/0065647) further in view of Ando et al. (US 2022/0190239).


	Regarding independent claim 1, Janjua et al. disclose a memory cell arrangement comprising: a plurality of memory cells (MEMORY CELL ARRAY, figure 2); a set of control lines coupled to one or more memory cells of the plurality of memory cells (control lines are from circuit area in figure 1 para.[0031], also see control logic 24 in figure 2, para.[0034]),  to control writing and/or reading of the one or more memory cells (control logic control a READ/WRITE CIRCUIT and MEMORY CELL ARRAY in figure 2, also see para.[0034] for more detail); and, for each respective memory cell of the plurality of memory cells (figure 3A and 3B), a threshold switch (SW, figure 3A and 3B and 215, figure 6, also see para.[0058]) coupled between a control line of the set of control lines (BL and WL, figures 3A and 3B, note that: BL WL are considered the set of control lines, because BL and WL are connected to decoder and decoder is connected to control logic) and the respective memory cell (figures 3A and 3B, also see ABTRACT disclose: A memory device includes a plurality of memory cells, each including a switching device), the threshold switch comprising: a first electrode electrically connected the control line (211, figure 6, control line from MEMORY CONTROLLER  in figure 6).
	However, Janjua et al. are silent with respect to a second electrode electrically connected to the respective memory cell, a switch element in direct physical contact with the first electrode and the second electrode, the switch element. 
	KIM et al. disclose a second electrode (134, figure 2A) electrically connected to the respective memory cell (see figure 1, also see para.[0035] discloses: Each memory cell MCP may include, e.g. a lower electrode 132, a switch material pattern 140, an intermediate electrode 134, a variable resistance memory layer 150, and an upper electrode 136, which are sequentially stacked on the first conductive line 120 in figure 2A), a switch element (140, figure 2A, also see para.[0037]) in direct physical contact with the first electrode (132, figure 2A) and the second electrode (134, figure 2A)
	Since Janjua et al. and KIM et al. are both from the same field of endeavor, the purpose disclosed by KIM et al. would have been recognized in the pertinent art of Janjua et al. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM et al. to teaching of Janjua et al. for purpose of using the switch material pattern may be a current control layer that controls a current flow.
	However, the combination Janjua et al. and KIM et al. are silent with respect to comprising a layer of a spontaneously polarizable material.
	Mulaosmanovic et al. discloses comprising a layer of a spontaneously polarizable material (see figure 6a and para.[0034]) .
	Since Janjua et al. KIM et al. and Mulaosmanovic et al. from the same field of endeavor, the purpose disclosed by Mulaosmanovic et al. would have been recognized in the pertinent art of Janjua et al. and KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Mulaosmanovic et al. to teaching of Janjua et al. and KIM et al. for purpose of using a spontaneously polarizable material to use of accumulation, depletion or inversion of semiconductor surface charges as a result of the orientation of the remnant polarization of ferroelectric in proximity.
	However, the combination of Janjua et al. KIM et al. and Mulaosmanovic et al. are silent with respect to wherein the first electrode, the second electrode, and the switch element are configured to allow for a switching of the switch element between a first electrical conductance state and a second electrical conductance state as a function of a voltage drop provided over the switch element by the first electrode and the second electrode.
	Ando et al. disclose wherein the first electrode (204, figure 2), the second electrode (202, figure 2), and the switch element (208, figure 2, see para.[0019]) are configured to allow for a switching of the switch element between a first electrical conductance state (set or reset) and a second electrical conductance state (set or reset) as a function of a voltage drop provided over the switch element by the first electrode and the second electrode (see paragraphs below and figures 2 and 3 below).

    PNG
    media_image1.png
    764
    906
    media_image1.png
    Greyscale


	

    PNG
    media_image2.png
    705
    482
    media_image2.png
    Greyscale


	Since Janjua et al., KIM et al., Mulaosmanovic et al. and Ando et al  are from the same field of endeavor, the purpose disclosed by Ando et al. would have been recognized in the pertinent art of Janjua et al. KIM et al. and Mulaosmanovic et al
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Ando et al. to teaching of Janjua et al., KIM et al. and Mulaosmanovic et al. for purpose of using a function of a volotage drop to apply a single voltage that both changes the memory from one state to another and also changes the memory back.

	Regarding claim 2, the combination of Janjua et al., KIM et al. Mulaosmanovic et al. and Ando et al. disclose the limitation of claim 1.
	Janjua et al. further disclose wherein the memory cells of the plurality of memory cells are resistive memory cells (see figure 3A and para.[0004]).

	Regarding claim 3, Janjua et al. disclose the limitation of claim 2.
	Janjua et al. further disclose wherein threshold switch (215, figure 6) is configured to reduce a disturb current flow through the respective memory cell during operating of one or more other memory cells of the plurality of memory cells (see para.[0088] discloses: the lower the resistance of the selected memory cell may increase the magnitude of the program current, and the higher the resistance of the selected memory cell may reduce the magnitude of the program current, also see 17A and para.[0126]).

	Regarding claim 4, Janjua et al. disclose the limitation of claim 3.
	Janjua et al. further disclose wherein the threshold switch (215, figure 6) is further configured to allow for providing a current flow through the respective memory cell during operating of the respective memory cell (see figures 3A and 3B, also see paragraphs [0035], [0036] , [0049] and [0058]).


	Regarding claim 7, the combination of Janjua et al., KIM et al., Mulaosmanovic et al. and Ando et al. disclose the limitation of claim 1.
	Ando et al. further disclose wherein a transition from the first electrical conductance state (set state, also see para.[0002]) to the second electrical conductance state (reset state) is associated with a change in the differential conductivity and/or the differential resistance of the switch element (see para.[0002] discloses: memory cells may be programmed to one of two states: a set state or a reset state. In the set state, the memory cell has “low” resistance . In the reset state, the memory cell has “high” resistance.


	Regarding claim 12, the combination of Janjua et al., KIM et al., Mulaosmanovic et al. and Ando et al. disclose the limitation of claim 1.
	Mulaosmanovic et al. further discloses wherein the layer of the spontaneously polarizable material of the switch element (Fig, 6a).
	KIM et al. further disclose the switch element (140, figure 2A) is in direct physical contact (see para.[0037]) with one of the first electrode (132, figure 2A) and the second electrode (134, figure 2A).

	Regarding claim 13, the combination of Janjua et al., KIM et al., Mulaosmanovic et al. and Ando et al. disclose the limitation of claim 1.
	Mulaosmanovic et al. further disclose wherein the switch element further comprises one or more dielectric layers disposed between the layer of the spontaneously polarizable material and one of the first electrode and the second electrode (see paragraphs [0035], [0072] and figure 6a, claim 1).

	Regarding claim 14, the combination of Janjua et al., KIM et al., Mulaosmanovic et al. and Ando et al. disclose the limitation of claim 1.
	Mulaosmanovic et al. wherein the switch element (601, figure 6c) further comprises an intermediate electrode disposed between the layer of the spontaneously polarizable material and one of the first electrode and the second electrode (see ABTRACT discloses: a polarizable circuit element having a first electrode, a second electrode, and a polarizable material layer disposed between the first and second electrode, the polarization material layer changeable between a first polarizable state and second polarization state and see para. below)

    PNG
    media_image3.png
    104
    885
    media_image3.png
    Greyscale



	Regarding independent claim 19, Janjua et al. disclose threshold switch structure comprising: a first electrode; a second electrode (211 and 216, figure 6, also see para.[0058])
	However, Janjua et al. are silent with respect to a switch element in direct physical contact with the first electrode and the second electrode.
	KIM et al. disclose switch element (140, figure 2A) in direct physical contact (see para.[0037]) with the first electrode (132, figure 2A) and the second electrode (140, figure 2A).
	Since Janjua et al. and KIM et al. are both from the same field of endeavor, the purpose disclosed by KIM et al. would have been recognized in the pertinent art of Janjua et al. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM et al. to teaching of Janjua et al. for purpose of using the switch material pattern may be a current control layer that controls a current flow.
	However, the combination of Janjua et al. and KIM et al. are silent with respect  the switch element comprising a spontaneously polarizable layer having no or substantially no remanence in the polarization, wherein the first electrode, the second electrode, and the switch element are configured to allow for a switching of the switch element between a first electrical conductance state and a second electrical conductance state as a function of a voltage drop provided over the switch element by the first electrode and the second electrode.
	Mulaosmanovic et al. disclose the switch element comprising a spontaneously polarizable layer (see claims 1 and 14) having no or substantially no remanence in the polarization (see ABTRACT discloses: a polarizable circuit element having a first electrode, a second electrode, and a polarizable material layer disposed between the first and second electrode, the polarization material layer changeable between a first polarizable state and second polarization state, the ABTRACT does not mention about substantially or remanence in the polarization, meaning there are no remanence in the polarization).


	Since Janjua et al., KIM et al. and Mulaosmanovic et al. from the same field of endeavor, the purpose disclosed by Mulaosmanovic et al. would have been recognized in the pertinent art of Janjua et al. and KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Mulaosmanovic et al. to teaching of Janjua et al. and KIM et al. for purpose of using a spontaneously polarizable material to use of accumulation, depletion or inversion of semiconductor surface charges as a result of the orientation of the remnant polarization of ferroelectric in proximity.
	However, the combination of Janjua et al., KIM et al. and Mulaosmanovic et al. are silent with respect to wherein the first electrode, the second electrode, and the switch element are configured to allow for a switching of the switch element between a first electrical conductance state and a second electrical conductance state as a function of a voltage drop provided over the switch element by the first electrode and the second electrode.
	Ando et al. disclose wherein the first electrode, the second electrode, and the switch element are configured to allow for a switching of the switch element between a first electrical conductance state and a second electrical conductance state as a function of a voltage drop provided over the switch element by the first electrode and the second electrode (see rejection of claim 1 above).



Allowable Subject Matter
Claims 5-6, 8-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 5, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the first electrical conductance state associated with the switch element corresponds to a first polarization state of the spontaneously polarizable material of the switch element, and wherein the second electrical conductance state associated with the switch element corresponds to a second polarization state of the spontaneously polarizable material; wherein a size of an electrode area of the first electrode is different from a size of an electrode area of the second electrode in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 6, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein, in the case that the layer of the spontaneously polarizable material of the switch element is in the first electrical conductance state, the layer of the spontaneously polarizable material is substantially non-conductive and acts as a barrier between the first electrode and the second electrode; and wherein, in the case that the layer of the spontaneously polarizable material of the switch element is in the second electrical conductance state, the layer of the spontaneously polarizable material is substantially conductive and acts as an electrically connective portion between the first electrode and the second electrode in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 8, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the first electrode, the second electrode, and/or the switch element are configured such that a transition from the first electrical conductance state to the second electrical conductance state is caused in the case that the voltage drop exceeds a first threshold voltage drop in combination with the other limitations thereof as is recited in the claim. Claim 9 depends on claim 8.

	Regarding claim 10, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the switch element has a first electrical conductance in the case that the switch element is in the first electrical conductance state and a second electrical conductance greater than the first electrical conductance in the case that the switch element is in the second electrical conductance state, and wherein the switch element is in the first electrical conductance state in the case that the voltage drop is zero independently from a previous electrical conductance state the switch element was residing in in combination with the other limitations thereof as is recited in the claim

	Regarding claim 11, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the layer of the spontaneously polarizable material of the switch element has substantially no residual polarization in the case that the voltage drop is zero independently from a previous electrical conductance state of the switch element in combination with the other limitations thereof as is recited in the claim.
	
	Regarding claim 15, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the layer of the spontaneously polarizable material of the switch element is in direct physical contact with both the first electrode and the second electrode and wherein the first electrode comprises a first electrically conductive material and wherein the second electrode comprises a second electrically conductive material different from the first electrically conductive material in combination with the other limitations thereof as is recited in the claim. Claim 16 depends on claim 15.


	Regarding claim 17, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the layer of the spontaneously polarizable material of the switch element is in direct physical contact with one of the first electrode and the second electrode, and wherein the switch element further comprises at least a first dielectric layer and a second dielectric layer disposed between the layer of the spontaneously polarizable material and the other one of the first electrode and the second electrode, wherein the first dielectric layer comprises a material having a first bandgap and wherein the second dielectric layer comprises a material having a second bandgap distinct from the first bandgap in combination with the other limitations thereof as is recited in the claim. 

	Regarding claim 18, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the switch element further comprises an intermediate electrode and an additional layer of an spontaneously polarizable material, wherein the layer of the spontaneously polarizable material is disposed between the intermediate electrode and one of the first electrode and the second electrode, and wherein the additional layer of the spontaneously polarizable material is disposed between the intermediate electrode and the other one of the first electrode and the second electrode in combination with the other limitations thereof as is recited in the claim. 

	Claim 20 is allowed. 
	Regarding independent claim 20, the prior art does not teach or suggest the claimed invention having “a first electrode; a second electrode; a third electrode; a first switch element in direct physical contact with the first electrode and the second electrode, the first switch element comprising a spontaneously polarizable layer having substantially no remanence in the polarization; and a second switch element in direct physical contact with the second electrode and the third electrode, the second switch element comprising a spontaneously polarizable layer having substantially no remanence in the polarization, wherein the first electrode, the second electrode, the third electrode, the first switch element, and the second switch element are configured to allow for a switching of the threshold switch structure between a first electrical conductance state and a second electrical conductance state as a function of a voltage drop provided over the threshold switch structure by the first electrode and the third electrode”, in combination of other limitations thereof as recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827   

/HUAN HOANG/Primary Examiner, Art Unit 2827